
	
		III
		112th CONGRESS
		1st Session
		S. RES. 14
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. McCain (for himself,
			 Mr. Kyl, Mr.
			 Reid, Mr. McConnell,
			 Mr. Akaka, Mr.
			 Alexander, Ms. Ayotte,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Bingaman, Mr. Blumenthal, Mr.
			 Blunt, Mr. Boozman,
			 Mrs. Boxer, Mr.
			 Brown of Massachusetts, Mr. Brown of
			 Ohio, Mr. Burr,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Ensign, Mr. Enzi,
			 Mrs. Feinstein, Mr. Franken, Mrs.
			 Gillibrand, Mr. Graham,
			 Mr. Grassley, Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Johnson of South
			 Dakota, Mr. Kerry,
			 Mr. Kirk, Ms.
			 Klobuchar, Mr. Kohl,
			 Ms. Landrieu, Mr. Lautenberg, Mr.
			 Leahy, Mr. Lee,
			 Mr. Levin, Mr.
			 Lieberman, Mr. Lugar,
			 Mr. Manchin, Mrs. McCaskill, Mr.
			 Menendez, Mr. Merkley,
			 Ms. Mikulski, Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was ordered held
			 at the desk
		
		
			January 26, 2011
			Considered and agreed to
		
		RESOLUTION
		Honoring the victims and heroes of the
		  shooting on January 8, 2011 in Tucson, Arizona.
	
	
		Whereas
			 on January 8, 2011, a gunman opened fire at a “Congress on your Corner” event
			 hosted by Representative Gabrielle Giffords in Tucson, Arizona, killing 6 and
			 wounding 13 others;
		Whereas
			 Christina-Taylor Green, Dorothy Morris, John Roll, Phyllis Schneck, Dorwan
			 Stoddard, and Gabriel Matthew Zimmerman lost their lives in this attack;
		Whereas
			 Christina-Taylor Green, the 9-year-old daughter of John and Roxanna Green, was
			 born on September 11, 2001, and was a third grader with an avid interest in
			 government who was recently elected to the student council at Mesa Verde
			 Elementary School;
		Whereas
			 Dorothy Morris, who was 76 years old, attended the January 8 event with George,
			 her husband of over 50 years with whom she had 2 daughters, and who was also
			 critically injured as he tried to shield her from the shooting;
		Whereas
			 John Roll, a Pennsylvania native who was 63 years old, began his professional
			 career as a bailiff in 1972, was appointed to the Federal bench in 1991, and
			 became chief judge for the District of Arizona in 2006, was a devoted husband
			 to his wife Maureen, father to his 3 sons, and grandfather to his 5
			 grandchildren, and heroically attempted to shield Ron Barber from additional
			 gunfire;
		Whereas
			 Phyllis Schneck, a proud mother of 3, grandmother of 7, and great-grandmother
			 from New Jersey, was spending the winter in Arizona, and was a 79-year-old
			 church volunteer and New York Giants fan;
		Whereas
			 Dorwan Stoddard, a 76-year-old retired construction worker and volunteer at the
			 Mountain Avenue Church of Christ, is credited with shielding his wife Mavy, a
			 longtime friend whom he married while they were in their 60s, who was also
			 injured in the shooting;
		Whereas
			 Gabriel Matthew Zimmerman, who was 30 years old and engaged to be married,
			 served as Director of Community Outreach to Representative Gabrielle Giffords,
			 and was a social worker before serving with Representative Giffords;
		Whereas
			 Representative Gabrielle Giffords was a target of this attack, and was
			 critically injured;
		Whereas
			 13 others were also wounded in the shooting, including Ron Barber and Pamela
			 Simon, both staffers to Representative Giffords; and
		Whereas
			 several individuals, including Patricia Maisch, Army Col. Bill Badger
			 (Retired), who was also wounded in the shooting, Roger Salzgeber, Joseph
			 Zamudio, Daniel Hernandez, Jr., Anna Ballis, and Dr. Steven Rayle helped
			 apprehend the gunman and assist the injured, thereby risking their lives for
			 the safety of others, and should be commended for their bravery: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)condemns in the strongest possible terms
			 the horrific attack which occurred at the “Congress on your Corner” event
			 hosted by Representative Gabrielle Giffords in Tucson, Arizona, on January 8,
			 2011;
			(2)offers its heartfelt condolences to the
			 families, friends, and loved ones of those who were killed in that
			 attack;
			(3)expresses its hope for the rapid and
			 complete recovery of those wounded in the shooting;
			(4)honors the memory of Christina-Taylor
			 Green, Dorothy Morris, John Roll, Phyllis Schneck, Dorwan Stoddard, and Gabriel
			 Matthew Zimmerman;
			(5)applauds the bravery and quick thinking
			 exhibited by those individuals who prevented the gunman from potentially taking
			 more lives and helped to save those who had been wounded;
			(6)recognizes the service of the first
			 responders who raced to the scene and the health care professionals who tended
			 to the victims once they reached the hospital, whose service and skill saved
			 lives;
			(7)reaffirms the bedrock principle of American
			 democracy and representative government, which is memorialized in the First
			 Amendment of the Constitution and which Representative Gabrielle Giffords
			 herself read in the Hall of the House of Representatives on January 6, 2011, of
			 “the right of the people peaceably to assemble, and to petition the Government
			 for a redress of grievances”;
			(8)stands firm in its belief in a democracy in
			 which all can participate and in which intimidation and threats of violence
			 cannot silence the voices of any American;
			(9)honors the service and leadership of
			 Representative Gabrielle Giffords, a distinguished member of the House of
			 Representatives, as she courageously fights to recover; and
			(10)when adjourning today, shall do so out of
			 respect to the victims of this attack.
			
